—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered March *25029, 1995, convicting defendant, upon his plea of guilty, of manslaughter in the first degree and attempted robbery in the first degree, and sentencing him to consecutive terms of 8 to 24 years and 4 to 12 years, respectively, unanimously affirmed.
The court properly imposed consecutive sentences. Defendant committed the attempted robbery by brandishing a shotgun and demanding money. Then, in a separate act, unnecessary to the commission of attempted robbery, defendant killed the victim with the shotgun, thus making the attempted robbery a wholly separate crime from the manslaughter (see, People v Yong Yun Lee, 92 NY2d 987; People v Tanner, 30 NY2d 102, 108). We perceive no abuse of sentencing discretion. Concur—William, J. P., Mazzarelli, Wallach, Andrias and Friedman, JJ.